UfeO-W
                               ELECTRONIC RECORD




COA#       12-13-00043-CR                        OFFENSE:        20.04


           Donald Christopher Hernandez v.
STYLE:     The State ofTexas                     COUNTY:         Trinity

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    411th District Court


DATE: 7/31/2014                  Publish: NO     TC CASE #:      9946-A




                        IN THE COURT OF CRIMINAL APPEALS

                                                                                I/40-/V
          Donald Christopher Hernandez v.
STYLE:   The State of Texas                           CCA#:
                                                                                llfcl-/*
         PRO SE.                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         teFi/tel)                                   JUDGE:

DATE:      (TaaJUA/-^ e2^ 2-VlS                       SIGNED:                           PC:

JUDGE:         fa UA^t^r—                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD